DETAILED ACTION
	A preliminary amendment is acknowledged canceling claim 1 and adding new claims 2-14, therefore, claims 2-14 are currently examined herein.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 2, 3, 6, 7, 8, 10, 11, & 13 are objected to because of the following informalities:  The identified claims each recite references to a “game” and/or a “casino game”. Independent claims 2 & 7 appear to recite “a game” and “a casino” in different portions of the claim, which appear as though they are intended to reference the same game. Thereafter, there are numerous references to “the game”, which is unclear if it is intended to be referencing the “a game” or the “a casino game” prior recitations. Ultimately, the Examiner assumes that each of the recitations of a game, a casino game, or the game, are intended to be all references to the same game, and thus requests Applicant to amend the claims as such for clarity. Notably, Applicant had previously made similar amendments to clarify this issue in each of the parent applications of the instant application.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 recites “the one or more betting parameters comprising odds for at least a first of a plurality of possible outcomes of the game, the plurality of possible outcomes comprising ten possible outcomes corresponding to the ten digits zero (0) through nine (9)” which appears redundant to a portion of the limitation adjacent (2) in claim 2, from which claim 3 depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,192,396. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims set forth substantially the same invention as said patent claims. For instance, each of the inventions of the present application and the patent are directed to a outputting a graphical user interface to a user having data representative of a financial market indicator and one or more betting parameters associated with an opportunity to place a wager on a casino game outcome, the one or more betting parameters comprising odds for at least a first of a plurality of possible outcomes, the outcomes corresponding to ten digits zero through nine, and facilitating information regarding a designated future time at which the outcome will be resolved, at which time the least significant digit of the financial market indicator is utilized to determine an actual outcome for the casino game; amongst other specificity as claimed. For the sake of compact prosecution, a full claim by claim comparison is withheld at this time, as the Examiner positions any person of reasonable skill in the art would have readily ascertained the substantial overlap in scope warranting a double patenting rejection. Accordingly, the Examiner respectfully requests the Applicant file a terminal disclaimer to obviate this rejection.
Claims 2-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,151,836. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims set forth substantially the same invention as said patent claims. For instance, each of the inventions of the present application and the patent are directed to a outputting a graphical user interface to a user having data representative of a financial market indicator and one or more betting parameters associated with an opportunity to place a wager on a casino game outcome, the one or more betting parameters comprising odds for at least a first of a plurality of possible outcomes, the outcomes corresponding to ten digits zero through nine, and facilitating information regarding a designated future time at which the outcome will be resolved, at which time the least significant digit of the financial market indicator is utilized to determine an actual outcome for the casino game; amongst other specificity as claimed. For the sake of compact prosecution, a full claim by claim comparison is withheld at this time, as the Examiner positions any person of reasonable skill in the art would have readily ascertained the substantial overlap in scope warranting a double patenting rejection. Accordingly, the Examiner respectfully requests the Applicant file a terminal disclaimer to obviate this rejection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723.  The examiner can normally be reached on Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MILAP SHAH/Primary Examiner, Art Unit 3715